475 So. 2d 1305 (1985)
U.S. FLORAL CORP., a Florida Corporation, Appellant,
v.
Maria Teresa SALAZAR, Appellee.
No. 85-1205.
District Court of Appeal of Florida, Third District.
September 24, 1985.
*1306 Brian Mark, Miami, for appellant.
Lawrence M. Weiner, Coral Gables, for appellee.
Before BARKDULL, HUBBART and NESBITT, JJ.
PER CURIAM.
This is an appeal from a trial court order which denied a motion for a temporary injunction to enforce a non-compete agreement entered into by the parties under Section 542.33(2)(a), Florida Statutes (1983). The trial court declined to impose the favored remedy of injunction in enforcing this agreement although, without dispute, the defendant Maria Teresa Salazar is presently in violation of the above agreement. No showing was made below that the agreement was unreasonable as to duration or geographical area covered. Absent such a showing, the trial court abused its discretion in declining to enforce the aforesaid non-compete agreement by temporary injunction. See Capraro v. Lanier Business Products, Inc., 466 So. 2d 212 (Fla. 1985); Miller Mechanical, Inc. v. Ruth, 300 So. 2d 11 (Fla. 1974); Silvers v. Dis-Com Securities, Inc., 403 So. 2d 1133 (Fla. 4th DCA 1981).
The order under review is reversed and the cause is remanded to the trial court with directions to grant the requested temporary injunction.
Reversed and remanded.